 Fill in this information to identify the case:

 Debtor name         Smile Store Support Services, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)         3:20-bk-01297
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 25, 2020                          X /s/ Martin Bremer
                                                                       Signature of individual signing on behalf of debtor

                                                                       Martin Bremer
                                                                       Printed name

                                                                       Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




           Case 3:20-bk-01297                        Doc 34            Filed 03/25/20 Entered 03/25/20 18:58:59                  Desc Main
                                                                      Document      Page 1 of 31
 Fill in this information to identify the case:

 Debtor name            Smile Store Support Services, LLC

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)               3:20-bk-01297
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            33,495.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            33,495.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           189,454.97


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           488,297.98


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             677,752.95




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

            Case 3:20-bk-01297                                   Doc 34              Filed 03/25/20 Entered 03/25/20 18:58:59                                                          Desc Main
                                                                                    Document      Page 2 of 31
 Fill in this information to identify the case:

 Debtor name         Smile Store Support Services, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)         3:20-bk-01297
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Bank of America                                         Checking                        7541                                             $0.00




           3.2.     Pinnacle                                                Checking                        9641                                       $495.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $495.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                         Desc Main
                                                                     Document      Page 3 of 31
 Debtor         Smile Store Support Services, LLC                                                Case number (If known) 3:20-bk-01297
                Name

13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used    Current value of
                                                      physical inventory         debtor's interest      for current value        debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Dental supplies
           (purchased as needed
           and consumable):
           gloves, masks, gauze,
           bonding, etc.                              February, 2020                           $0.00                                         $1,500.00




 23.       Total of Part 5.                                                                                                              $1,500.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used    Current value of
                                                                                 debtor's interest      for current value        debtor's interest
                                                                                 (Where available)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                   Desc Main
                                                                     Document      Page 4 of 31
 Debtor         Smile Store Support Services, LLC                                             Case number (If known) 3:20-bk-01297
                Name

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office equipment and supplies, including: 3
           ipads; 1 mac desktop; chromebook; 2
           iPhones,3 desks, refrigerator, cubbies, metal
           storage unit, metal racks ,T-stand signs,
           miscellaneous artwork etc.                                                       $0.00    Est. Market                        $10,000.00


           Leased equipment with Mood Media                                                 $0.00                                         Unknown



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                            $10,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Airstar 10 Oil-Free Air Compressor, Serial No.
           AS100-18040009 (Retail price: $4,457)
           Vacstar 20 115V 2-User, Serial No.
           VS200-18030015 (Retail price: $2,430)
           Statim 5000 G4, Serial No. 1009445 (Retail
           price: $6,435)
           All purchased 8/2017                                                        Unknown                                            Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                Desc Main
                                                                     Document      Page 5 of 31
 Debtor         Smile Store Support Services, LLC                                             Case number (If known) 3:20-bk-01297
                Name

            Orthophos XG 5 w/Hidef Sensor; Serial No.
            370495 (Retail price: $25,536); X-Ray Machine
            Purchased 8/17/2018                                                        Unknown                                            Unknown


            iTero Element II (Stand Up Model); (Retail
            price: $30,000, inclusive of limited service and
            warranty)
            Purchase money financing satisfied                                              $0.00    Est. Market                        $15,000.00


            Dental chair ($5,000) with side unit ($500) and
            algier overhead light ($1,000)                                                  $0.00                                         $6,500.00


            Various non-consumable orthodontic tools
            Purchase prices estimated to be $500; no
            secondary market value believed to exist                                        $0.00                                               $0.00




 51.        Total of Part 8.                                                                                                         $21,500.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademark of "Smile Store"
            USPTO No. 87596351
            Filed date: 9/5/2017
            Published for opposition: 6/19/2018
            Registered: 8/28/19                                                        Unknown                                            Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

            Case 3:20-bk-01297                       Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                Desc Main
                                                                     Document      Page 6 of 31
 Debtor         Smile Store Support Services, LLC                                            Case number (If known) 3:20-bk-01297
                Name

            Trademark "Smilestore"
            USPTO No. 87952253
            Filed 6/7/18
            Published for opposition 5/21/19
            Registered 1/7/2020                                                             $0.00                                        Unknown


            Trademark for "KALOS"
            USPTO No. 88483893
            Filed: 6/21/19
            Published for Opposition: 10/22/19
            Current filing basis is 1(b)                                                    $0.00                                              $0.00



 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            License for commercial space (see Schedule
            G)                                                                              $0.00                                              $0.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

            Case 3:20-bk-01297                       Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59               Desc Main
                                                                     Document      Page 7 of 31
 Debtor         Smile Store Support Services, LLC                                            Case number (If known) 3:20-bk-01297
                Name

           has been filed)

           Counterclaim against Smile Direct Club, LLC                                                                                   Unknown
           Nature of claim       Civil - Antitrust
           Amount requested                                              $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                                $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59               Desc Main
                                                                     Document      Page 8 of 31
 Debtor          Smile Store Support Services, LLC                                                                   Case number (If known) 3:20-bk-01297
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $495.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $1,500.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $10,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $21,500.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $33,495.00          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $33,495.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

            Case 3:20-bk-01297                           Doc 34            Filed 03/25/20 Entered 03/25/20 18:58:59                                        Desc Main
                                                                          Document      Page 9 of 31
 Fill in this information to identify the case:

 Debtor name         Smile Store Support Services, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)             3:20-bk-01297
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Patterson Companies                            Describe debtor's property that is subject to a lien                     $9,213.11                Unknown
       Creditor's Name                                Airstar 10 Oil-Free Air Compressor, Serial No.
                                                      AS100-18040009 (Retail price: $4,457)
                                                      Vacstar 20 115V 2-User, Serial No.
                                                      VS200-18030015 (Retail price: $2,430)
                                                      Statim 5000 G4, Serial No. 1009445 (Retail
       1031 Mendota Heights                           price: $6,435)
       Road                                           All purchased 8/2017
       Saint Paul, MN 55120
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1464
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Patterson Companies                            Describe debtor's property that is subject to a lien                   $28,205.94                 Unknown
       Creditor's Name                                Orthophos XG 5 w/Hidef Sensor; Serial No.
       1031 Mendota Heights                           370495 (Retail price: $25,536); X-Ray Machine
       Road                                           Purchased 8/17/2018
       Saint Paul, MN 55120
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                                Desc Main
                                                                     Document     Page 10 of 31
 Debtor       Smile Store Support Services, LLC                                                       Case number (if known)      3:20-bk-01297
              Name

        1462
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    Pinnacle Financial Partners                   Describe debtor's property that is subject to a lien                     $152,035.92                 $0.00
        Creditor's Name                               Blanket lien on tangible and intangible
                                                      property
        150 3rd Avenue South
        Nashville, TN 37201
        Creditor's mailing address                    Describe the lien
                                                      UCC
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $189,454.97

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                               Desc Main
                                                                     Document     Page 11 of 31
 Fill in this information to identify the case:

 Debtor name         Smile Store Support Services, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)           3:20-bk-01297
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                          $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Operation                             Contingent
           Philadelphia, PA 19101                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $210,000.00
           Align Technology, Inc.                                                      Contingent
           3030 Slater Road                                                            Unliquidated
           Morrisville, NC 27560                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     RE: Product orders remaining unpaid
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $44,024.95
           American Express                                                            Contingent
           PO Box 981535                                                               Unliquidated
           El Paso, TX 79998                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number      1000
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   53196                                           Best Case Bankruptcy

            Case 3:20-bk-01297                       Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                                              Desc Main
                                                                     Document     Page 12 of 31
 Debtor       Smile Store Support Services, LLC                                                       Case number (if known)            3:20-bk-01297
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $140,761.12
          Bass, Berry & Sims, PLC                                               Contingent
          150 3rd Avenue South,                                                 Unliquidated
          Nashville, TN 37201                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    RE: Legal Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $620.14
          Brasseler USA Dental, LLC                                             Contingent
          One Brasseler Blvd                                                    Unliquidated
          Savannah, GA 31419                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0985
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $405.00
          CT Corporation                                                        Contingent
          PO Box 4349                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    RE: Fees for Delaware Registered Agent
          Last 4 digits of account number       1594
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,483.00
          Forward Financing LLC                                                 Contingent
          100 Summer Street, Suite 1175                                         Unliquidated
          Boston, MA 02110
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,500.00
          Nashville Area Chamber of Commerce                                    Contingent
          211 Commerce Street, Suite 100                                        Unliquidated
          Nashville, TN 37201                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1549
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Nashville Electric Service                                            Contingent
          1214 Church Street                                                    Unliquidated
          Nashville, TN 37246                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    RE: 2126 Abbott Martin Rd #168, Nashville, TN 37215
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,647.54
          Orthoaccel Technologies, Inc.                                         Contingent
          6575 West Loop South, Suite 200                                       Unliquidated
          Bellaire, TX 77401                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    RE: 5 Acceledent Optima Patient Kits
          Last 4 digits of account number       2018
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                                     Desc Main
                                                                     Document     Page 13 of 31
 Debtor       Smile Store Support Services, LLC                                                       Case number (if known)            3:20-bk-01297
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,499.96
          Patterson Companies                                                   Contingent
          1031 Mendota Heights Road                                             Unliquidated
          Saint Paul, MN 55120                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured, terms of repayment for $5,209. set in
          Last 4 digits of account number       1805                         August, 2019
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          SDC Financial, LLC                                                    Contingent
          c/o George H. Cate, III, Esq.
                                                                                Unliquidated
          1600 Division Street
          Nashville, TN 37203                                                   Disputed

          Date(s) debt was incurred                                                         RE: SDC Financial, LLC and Smile Direct Club, LLC
                                                                             Basis for the claim:
          Last 4 digits of account number                                    vs. Bremer, MH, D.M.D. of Tennessee, PLLC and Smile Store Support
                                                                             Services, LLC
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,000.00
          Signarama of Belle Meade                                              Contingent
          95 White Bridge Rd, Suite 104                                         Unliquidated
          Nashville, TN 37205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          SmileDirectClub, LLC                                                  Contingent
          c/o George H. Cate, III, Esq.
                                                                                Unliquidated
          1600 Division Street
          Nashville, TN 37203                                                   Disputed

          Date(s) debt was incurred                                                         RE: SDC Financial, LLC and Smile Direct Club, LLC
                                                                             Basis for the claim:
          Last 4 digits of account number                                    vs. Bremer, MH, D.M.D. of Tennessee, PLLC and Smile Store Support
                                                                             Services, LLC
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          SouthCentral A/V                                                      Contingent
          756 Melrose Avenue                                                    Unliquidated
          Nashville, TN 37211                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice only; lease noted on Schedule G
          Last 4 digits of account number       3359
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,399.00
          Square Capital, LLC                                                   Contingent
          c/o Celtic Bank Corporation                                           Unliquidated
          Date(s) debt was incurred 12/2019                                     Disputed
          Last 4 digits of account number                                    Basis for the claim:    Unsecured loan
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Taubman Properties                                                    Contingent
          200 E. Long Lake Road, Suite 300                                      Unliquidated
          Bloomfield Hills, MI 48304                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    RE: Commercial lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                                     Desc Main
                                                                     Document     Page 14 of 31
 Debtor       Smile Store Support Services, LLC                                                       Case number (if known)            3:20-bk-01297
              Name


 3.17      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Verizon Wireless                                                     Contingent
           c/o Bankruptcy Admin                                                 Unliquidated
           500 Technology Drive, Suite 550                                      Disputed
           Saint Charles, MO 63304
                                                                             Basis for the claim:    RE: 2126 Abbott Martin Rd #168, Nashville, TN 37215
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?        No      Yes


 3.18      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $39,957.27
           Waller Lansden Dortch & Davis                                        Contingent
           511 Union Street, Suite 2700                                         Unliquidated
           PO Box 198966                                                        Disputed
           Nashville, TN 37219-8966
                                                                                             RE: Legal Fees
                                                                             Basis for the claim:
           Date(s) debt was incurred
                                                                             Matter Nos. 034422.81125; 034422.86664; 034422.87691; Matter No.
           Last 4 digits of account number      Multiple                     034422.84126
                                                                             Is the claim subject to offset?        No      Yes

 3.19      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $3,000.00
           Williamson County Soccer Association                                 Contingent
           PO Box 680037                                                        Unliquidated
           Franklin, TN 37068                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    RE: Unpaid sponsorship
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Mood Media
           2100 S IH-35 Frontage Road Suite 200                                                       Line     3.14
           Austin, TX 78704
                                                                                                             Not listed. Explain

 4.2       SmileDirectClub, LLC
           c/o Susan Poll Klaessy, Esq.                                                               Line     3.11
           321 North Clark Street
                                                                                                             Not listed. Explain
           Chicago, IL 60654

 4.3       SmileDirectClub, LLC
           c/o George H. Cate, III, Esq.                                                              Line     3.13
           1600 Division Street
                                                                                                             Not listed. Explain
           Nashville, TN 37203

 4.4       Square Capital Program
           ATTN: Capital Servicing                                                                    Line     3.15
           Chicago, IL 60673
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                     488,297.98


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                                     Desc Main
                                                                     Document     Page 15 of 31
 Debtor       Smile Store Support Services, LLC                                                   Case number (if known)   3:20-bk-01297
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $                  488,297.98




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                      Desc Main
                                                                     Document     Page 16 of 31
 Fill in this information to identify the case:

 Debtor name         Smile Store Support Services, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)         3:20-bk-01297
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   iTero service contract;
             lease is for and the nature of               $1995 annually plus
             the debtor's interest                        incidental costs and
                                                          fees.
                  State the term remaining

             List the contract number of any                                            Align
                   government contract


 2.2.        State what the contract or                   Lease for sound
             lease is for and the nature of               equipment and music
             the debtor's interest                        services
                                                          RMP = $168
                  State the term remaining
                                                                                        SouthCentral A/V
             List the contract number of any                                            756 Melrose Avenue
                   government contract                                                  Nashville, TN 37211


 2.3.        State what the contract or                   Commercial license for
             lease is for and the nature of               occupancy of retail
             the debtor's interest                        space within mall,
                                                          located at 2126 Abbott
                                                          Martin Rd. Suite 168,
                                                          Nashville, TN 37215.
                                                          License through July,
                                                          2020.
                  State the term remaining                To July, 2020
                                                                                        Taubman Properties
             List the contract number of any                                            200 E. Long Lake Road, Suite 300
                   government contract                                                  Bloomfield Hills, MI 48304




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                      Desc Main
                                                                     Document     Page 17 of 31
 Fill in this information to identify the case:

 Debtor name         Smile Store Support Services, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)         3:20-bk-01297
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Eric Riffer                       309 Wendon Court                                   Patterson Companies               D   2.1
                                               Franklin, TN 37069                                                                   E/F
                                                                                                                                    G




    2.2      Eric Riffer                       309 Wendon Court                                   Patterson Companies               D   2.2
                                               Franklin, TN 37069                                                                   E/F
                                                                                                                                    G




    2.3      Eric Riffer                       309 Wendon Court                                   Pinnacle Financial                D   2.3
                                               Franklin, TN 37069                                 Partners                          E/F
                                                                                                                                    G




    2.4      Martin Bremer                     1212 Brentwood Lane                                Patterson Companies               D   2.1
                                               Brentwood, TN 37027                                                                  E/F
                                                                                                                                    G




    2.5      Martin Bremer                     1212 Brentwood Lane                                Patterson Companies               D   2.2
                                               Brentwood, TN 37027                                                                  E/F
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                  Desc Main
                                                                     Document     Page 18 of 31
 Debtor       Smile Store Support Services, LLC                                              Case number (if known)   3:20-bk-01297


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Martin Bremer                     1212 Brentwood Lane                                Pinnacle Financial              D   2.3
                                               Brentwood, TN 37027                                Partners                        E/F
                                                                                                                                  G




    2.7      Martin Bremer                     1212 Brentwood Lane                                American Express                D
                                               Brentwood, TN 37027                                                                E/F       3.2
                                                                                                                                  G




    2.8      MH D.M.D of                       2126 Abbott Martin Road, Suite 168                 Bass, Berry & Sims,             D
             Tennessee, PLLC                   Nashville, TN 37215                                PLC                             E/F       3.3
                                                                                                                                  G




    2.9      MH D.M.D of                       2126 Abbott Martin Road, Suite 168                 Waller Lansden                  D
             Tennessee, PLLC                   Nashville, TN 37215                                Dortch & Davis                  E/F       3.18
                                                                                                                                  G




    2.10     MH D.M.D of                       2126 Abbott Martin Road, Suite 168                 Patterson Companies             D
             Tennessee, PLLC                   Nashville, TN 37215                                                                E/F       3.10
                                                                                                                                  G




    2.11     MH D.M.D of                       2126 Abbott Martin Road, Suite 168                 Align Technology,               D
             Tennessee, PLLC                   Nashville, TN 37215                                Inc.                            E/F       3.1
                                                                                                                                  G




    2.12     MH D.M.D of                       2126 Abbott Martin Road, Suite 168                 Pinnacle Financial              D   2.3
             Tennessee, PLLC                   Nashville, TN 37215                                Partners                        E/F
                                                                                                                                  G




    2.13     MH D.M.D of                       2126 Abbott Martin Road, Suite 168                 Patterson Companies             D   2.1
             Tennessee, PLLC                   Nashville, TN 37215                                                                E/F
                                                                                                                                  G




Official Form 206H                                                            Schedule H: Your Codebtors                                    Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                 Desc Main
                                                                     Document     Page 19 of 31
 Debtor       Smile Store Support Services, LLC                                              Case number (if known)   3:20-bk-01297


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.14     MH D.M.D of                       2126 Abbott Martin Road, Suite 168                 Patterson Companies             D   2.2
             Tennessee, PLLC                   Nashville, TN 37215                                                                E/F
                                                                                                                                  G




    2.15     MH D.M.D of                       2126 Abbott Martin Road, Suite 168                 Taubman Properties              D
             Tennessee, PLLC                   Nashville, TN 37215                                                                E/F       3.16
                                                                                                                                  G




    2.16     MH D.M.D of                       2126 Abbott Martin Road, Suite 168                 Verizon Wireless                D
             Tennessee, PLLC                   Nashville, TN 37215                                                                E/F       3.17
                                                                                                                                  G




    2.17     MH D.M.D of                       2126 Abbott Martin Road, Suite 168                 Nashville Electric              D
             Tennessee, PLLC                   Nashville, TN 37215                                Service                         E/F       3.8
                                                                                                                                  G




    2.18     Miriam Hall                       486 Sterns Crossing                                Pinnacle Financial              D   2.3
                                               Dixon Springs, TN 37057                            Partners                        E/F
                                                                                                                                  G




Official Form 206H                                                            Schedule H: Your Codebtors                                    Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                 Desc Main
                                                                     Document     Page 20 of 31
 Fill in this information to identify the case:

 Debtor name         Smile Store Support Services, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)         3:20-bk-01297
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $69,705.00
       From 1/01/2020 to Filing Date
                                                                                                   Other    Gross Revenues


       For prior year:                                                                             Operating a business                               $269,108.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other    Gross Revenues


       For year before that:                                                                       Operating a business                                 $54,960.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other    Gross Revenues

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                              Desc Main
                                                                     Document     Page 21 of 31
 Debtor       Smile Store Support Services, LLC                                                         Case number (if known) 3:20-bk-01297



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Forward Financing LLC                                       Collective                         $7,722.00               Secured debt
               100 Summer Street, Suite 1175                               within 90                                                  Unsecured loan repayments
               Boston, MA 02110                                            days of
                                                                                                                                      Suppliers or vendors
                                                                           petition
                                                                                                                                      Services
                                                                                                                                      Other


       3.2.
               Square Capital Program                                      Collective                         $7,670.00               Secured debt
               ATTN: Capital Servicing                                     within 90                                                  Unsecured loan repayments
               Chicago, IL 60673                                           days of
                                                                                                                                      Suppliers or vendors
                                                                           petition
                                                                                                                                      Services
                                                                                                                                      Other


       3.3.
               Taubman Properties                                          December,                        $14,400.00                Secured debt
               200 E. Long Lake Road, Suite 300                            January and                                                Unsecured loan repayments
               Bloomfield Hills, MI 48304                                  February                                                   Suppliers or vendors
                                                                           rent                                                       Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                                   Desc Main
                                                                     Document     Page 22 of 31
 Debtor        Smile Store Support Services, LLC                                                            Case number (if known) 3:20-bk-01297



                Case title                                       Nature of case               Court or agency's name and               Status of case
                Case number                                                                   address
       7.1.     SDC FINANCIAL, LLC and                           Civil Complaint              U.S. District Court - Middle                Pending
                SMILE DIRECT CLUB, LLC, v.                       and Counterclaim             Tennessee                                   On appeal
                MARTIN BREMER; SMILE                                                          U.S. Courthouse
                                                                                                                                          Concluded
                STORE, LLC; MH, D.M.D. of                                                     Estes Kefauver Federal
                TENNESSEE, PLLC; and                                                          Bldg & Courthouse
                SMILE STORE SUPPORT                                                           801 Broadway, Room 800
                SERVICES, LLC                                                                 Nashville, TN 37203
                19-cv-00525

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                Dates given                               Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss               Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates                    Total amount or
                 the transfer?                                                                                                                                   value
                 Address
       11.1.     Dunham Hildebrand
                 2416 21st Avenue South,
                 Suite 303                                                                                                     February,
                 Nashville, TN 37212                                                                                           2020                         $10,000.00

                 Email or website address
                 www.dhnashville.com

                 Who made the payment, if not debtor?
                 Smile Store / MH D.M.D.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                                 Desc Main
                                                                     Document     Page 23 of 31
 Debtor       Smile Store Support Services, LLC                                                          Case number (if known) 3:20-bk-01297




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.1                                                      iTero Element Flex Orthodontic System;
       .                                                         (Retail price: $28,000, inclusive of service
                                                                 and warranty)
               Dr. White                                         Sold for $10,000 in February, 2020
                                                                 (purchaser was Dr. White)                               February, 2020               $10,000.00

               Relationship to debtor
               none


       13.2                                                      iTero Element II (Stand Up Model); (Retail
       .                                                         price: $30,000, inclusive of limited
               Miriam Hall                                       service and warranty),Purchase money
               486 Sterns Crossing                               financing satisfied, sold to Miriam Hall in
               Dixon Springs, TN 37057                           exchange for $24,000 payment.                           2019                         $24,000.00

               Relationship to debtor
               Member


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                              Desc Main
                                                                     Document     Page 24 of 31
 Debtor      Smile Store Support Services, LLC                                                          Case number (if known) 3:20-bk-01297




16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Medical questionnaire that may include personally identifiable
                  information is filled out by customer-patients and stored in company
                  software managed by third party with encryption.
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was             Last balance
              Address                                            account number           instrument                  closed, sold,            before closing or
                                                                                                                      moved, or                         transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

            Case 3:20-bk-01297                       Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                           Desc Main
                                                                     Document     Page 25 of 31
 Debtor      Smile Store Support Services, LLC                                                          Case number (if known) 3:20-bk-01297



       Owner's name and address                                       Location of the property            Describe the property                                      Value
       Miriam Hall                                                    Debtor's place of                   iTero Element II (Stand Up                            $15,000.00
       486 Sterns Crossing                                            business                            Model); (Retail price: $30,000,
       Dixon Springs, TN 37057                                                                            inclusive of limited service
                                                                                                          and warranty), Purchase
                                                                                                          money financing satisfied,
                                                                                                          sold to Miriam Hall in
                                                                                                          exchange for $24,000.
                                                                                                          Present value believed to be
                                                                                                          $15,000


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

            Case 3:20-bk-01297                       Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                                  Desc Main
                                                                     Document     Page 26 of 31
 Debtor      Smile Store Support Services, LLC                                                          Case number (if known) 3:20-bk-01297



              None

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Jason Meadows                                                                                                        Summer, 2018 - Fall,
                    Frazier & Deeter                                                                                                     2019
                    222 Second Ave South
                    Suite 1840
                    Nashville, TN 37201
       26a.2.       Ashley Holloway                                                                                                      Fall, 2019 - present
                    Holloway Accounting Services
                    237 Castlewood Dr
                    Suite F
                    Murfreesboro, TN 37129

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Ashley Holloway
                    Holloway Accounting Services
                    237 Castlewood Dr
                    Suite F
                    Murfreesboro, TN 37129
       26c.2.       Eric Riffer
                    309 Wendon Court
                    Franklin, TN 37069

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Pinnacle Bank


       26d.2.       Capstar Bank



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                            Desc Main
                                                                     Document     Page 27 of 31
 Debtor      Smile Store Support Services, LLC                                                          Case number (if known) 3:20-bk-01297



       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       Martin Bremer                                  1212 Brentwood Lane                                 CEO                                  70
                                                      Brentwood, TN 37027

       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       Eric Riffer                                    309 Wendon Court                                    COO/CFO                              20
                                                      Franklin, TN 37069

       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       Miriam Hall                                    486 Sterns Crossing                                 Chief Clinical Officer               10
                                                      Dixon Springs, TN 37057



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Martin Bremer                                                                                                March 1, 2019
       .    1212 Brentwood Lane                                                                                          - February 28,
               Brentwood, TN 37027                               $63,831 (estimated)                                     2020              Services provided

               Relationship to debtor
               Member ,CEO


       30.2 Eric Riffer                                                                                                  March 1, 2019
       .    309 Wendon Court                                                                                             - February 28,
               Franklin, TN 37069                                $67,936 (estimated)                                     2020              Services provided

               Relationship to debtor
               Member, COO/CFO


       30.3 Miriam Hall                                                                                                  March 1, 2019
       .    486 Sterns Crossing                                                                                          - February 28,
               Dixon Springs, TN 37057                           $0.00 (estimated)                                       2020              Services provided

               Relationship to debtor
               Member, Chief Clinical Officer


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                            Desc Main
                                                                     Document     Page 28 of 31
 Debtor      Smile Store Support Services, LLC                                                          Case number (if known) 3:20-bk-01297



    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 25, 2020

 /s/ Martin Bremer                                                      Martin Bremer
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

            Case 3:20-bk-01297                       Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                            Desc Main
                                                                     Document     Page 29 of 31
                                                               United States Bankruptcy Court
                                                                      Middle District of Tennessee
 In re      Smile Store Support Services, LLC                                                                         Case No.       3:20-bk-01297
                                                                                    Debtor(s)                         Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Eric Riffer                                                                                                                     20%
 309 Wendon Court
 Franklin, TN 37069

 Martin Bremer                                                                                                                   70%
 1212 Brentwood Lane
 Brentwood, TN 37027

 Miriam Hall                                                                                                                     10%
 486 Sterns Crossing
 Dixon Springs, TN 37057


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Member of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date March 25, 2020                                                         Signature /s/ Martin Bremer
                                                                                            Martin Bremer

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59                                Desc Main
                                                                     Document     Page 30 of 31
                                                               United States Bankruptcy Court
                                                                      Middle District of Tennessee
 In re      Smile Store Support Services, LLC                                                        Case No.   3:20-bk-01297
                                                                                   Debtor(s)         Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       March 25, 2020                                             /s/ Martin Bremer
                                                                        Martin Bremer/Member
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy

           Case 3:20-bk-01297                        Doc 34           Filed 03/25/20 Entered 03/25/20 18:58:59       Desc Main
                                                                     Document     Page 31 of 31
